Citation Nr: 0715098	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  06-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for a kidney disorder. 

3.  Entitlement to service connection for a heart disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant and his spouse

ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1948. 

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's bladder cancer was first manifested many 
years after service and is not shown by competent medical 
evidence to be causally or etiologically related to service.  

2.  The veteran currently does not have a diagnosed kidney 
disorder, and any kidney disorder that may be present is not 
shown by competent medical evidence to be causally or 
etiologically related to service. 

3.   The veteran's coronary artery disease was first 
manifested many years after service and is not shown by 
competent medical evidence to be causally or etiologically 
related to service


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309 (2006). 

2.  The criteria for service connection for a kidney disorder 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The criteria for service connection for a heart disorder 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, March 2004, 
and June 2004; and a rating decision in October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2006 statement of the case. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  While the 
veteran has not been afforded a VA examination in connection 
with his appeal, the Board finds that the need for a VA 
examination is not indicated in this case.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  In this 
case there is simply no medical evidence that suggests that 
the claimed disorders are in any way related to service, and 
the veteran was notified of the need to submit medical 
evidence that demonstrates not only the presence of the 
claimed disorders, but also medical evidence of a nexus or 
relationship between the claimed disorders and service.  In 
the absence of medical evidence suggesting a relationship 
between the claimed disorders and service the Board believes 
that a VA examination is unnecessary and will address the 
merits of the veteran's claims since both the VA's duty to 
notify and duty to assist have been satisfied.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including cardiovascular disease, calculi of the 
kidney and bladder, and malignant tumors).

The veteran served in the U.S. Navy as a seaman aboard an 
amphibious command ship.  He contends that a bladder 
disorder, kidney disease, and a heart condition first 
manifested in service.  

Despite multiple searches, the National Personnel Records 
Center was unable to recover the veteran's service medical 
records.  The veteran stated that he was treated in service 
only aboard his ship which has been decommissioned.  He did 
not retain his own copies of the records.   In October 2004, 
a VA military records specialist found that all procedures to 
obtain service medical records were followed, that all 
efforts have been exhausted, and that future attempts would 
be futile.  The Board concurs.  The veteran has the 
responsibility to present and support a claim for benefits.  
38 U.S.C.A. § 5107 (a).  However, where the service medical 
records are presumed destroyed the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

Bladder Cancer

In an April 2004 claim, the veteran noted that he had been 
treated for "kidney problems" on board his ship in July 
1947.   In a July 2005 RO hearing, the veteran stated that he 
sought treatment in the ship's sick bay for symptoms of 
burning during urination.  He stated that he was told his 
condition was "a kidney problem that a lot of servicemen 
had," and was prescribed medication.  He stated that he was 
treated three more times before discharge.  In a July 2005 
letter, the veteran's sister stated that she had received 
correspondence from the veteran while he was aboard ship that 
he had been tested for kidney problems.  In the July 2005 RO 
hearing, the veteran's spouse of 14 years stated that she had 
been told by the veteran's mother that the veteran was ill 
several times in service with a bladder or kidney infection.  

The veteran also stated that the day after he was discharged 
he sought treatment from a private physician who prescribed 
medication for two weeks.  The physician is now deceased and 
his records are not available.  However, in his claim, the 
veteran noted that he was treated by this physician from 
March 1948 to March 1950.  In August 1950, the veteran sought 
VA treatment for back pain.  A VA urologist noted that the 
veteran reported the onset of pain five days earlier with no 
urinary symptoms.  He diagnosed muscle strain and noted no 
urinary pathology.  

In his claim, the veteran noted that he was treated by a 
private physician in 1990 for bladder cancer.  In May 2004, 
the physician stated that he retired in 1993 and his records 
have been destroyed.  The veteran noted in his claim that he 
was next treated for kidney problems by a private urologist 
in 1994.  In August 1993, a private urologist noted a 
sequence of slowly rising prostate specific antigen (PSA) 
measurements and symptoms of minimal voiding.  There were no 
comments regarding any history or concurrent urinary or 
bladder infections, bladder cancer, or kidney disease.  After 
a negative biopsy in November 1993, the urologist diagnosed 
benign prostate hypertrophy.  The urologist conducted follow-
up examinations at intervals of six months to one year for 
the next seven years.  The records showed that subsequent PSA 
measurements were stable and voiding was noted as "OK."  In 
April 2000, the urologist noted that the veteran was 
experiencing some nocturia.  The condition was not noted in 
April 2001, but was noted again in April 2002 and in April 
2003.  

In October 2003, the urologist noted that voiding was "OK" 
but that the veteran's PSA had risen and that he experienced 
gross hematuria.  The veteran underwent a pyelogram. The 
radiologist noted the possibility of a distal kidney stone 
but did not list it in his final diagnosis.  Otherwise, there 
were no masses, and there was normal filling of the bladder 
from both kidneys.  He noted a high post-void residual 
contrast in the bladder.   The veteran underwent a 
cystoscopy, and two low grade urothelial carcinomas were 
found and removed.  In February 2004, the urologist conducted 
urine tests and performed another cystoscopy.   He noted a 
normal urethra, no bladder tumors or stones, and moderate 
hypertrophy of the prostate.  He prescribed medication and 
advised regular follow-up examinations. 

The Board concludes that service connection for bladder 
cancer is not warranted because bladder cancer did not 
manifest until 2003 when the veteran's symptoms of hematuria 
required cystoscopy and removal of the tumors.  Furthermore, 
the veteran was found to be free of cancer on the most recent 
examination in the file.  There is no medical evidence to 
show that burning on urination in the 1940's is related to 
bladder cancer or benign prostate hypertrophy.  

Regrettably, no clinical records are available for the 
treatment of the veteran's symptoms prior to 1993.  The Board 
acknowledges that the veteran experienced burning on 
urination several times in service and sought treatment for 
these symptoms after service until 1950.  There were no 
records of treatment for recurrent burning or urinary 
infection from 1950 to 1993.  Although the veteran and his 
family contend that his symptoms in service and his current 
conditions are all related as "kidney problems," as a 
laypersons, the veteran and his family members do not possess 
the necessary knowledge of medical principles, and their 
assertions, standing alone, are not probative as to the 
etiology of his current prostate and bladder symptoms.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

From 1993 to 2002, the veteran was diagnosed with benign 
prostate hypertrophy and occasionally with voiding difficulty 
and nocturia.  There were no symptoms of burning on urination 
and no diagnoses of a bladder infection.  The urologist did 
make observations regarding the veteran's occasional voiding 
difficulties but did not order a pyelogram and conduct 
cystoscopy until the symptoms of hematuria appeared in 2003.  
The veteran's urologist followed the veteran's condition 
regularly and never noted a history or concurrent symptoms of 
burning on urination or related the symptoms in the 1940's to 
his bladder cancer or benign prostate hypertrophy over 40 
years later.  
 
Based on this record, the Board finds that the medical 
evidence is against the claim for service connection for 
bladder cancer.  The weight of the credible evidence 
demonstrates that the veteran's current benign prostate 
hypertrophy and 2003 incidence of bladder cancer first 
manifested many years after service and are not related to 
his active service.  Given the medical evidence against the 
claim, for the Board to conclude that the veteran's disorder 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability that is 
related to service, a grant of service connection is clearly 
not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current disorder is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for bladder caner is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service.

Kidney Disorder

The Board notes the history of the veteran's symptoms and 
treatment for urinary, prostate, and bladder conditions 
provided above.  However, there is no medical evidence of a 
diagnosis of any form of kidney disorder.  As previously 
discussed, the Board does not place probative weight on the 
veteran's contention that his symptoms of burning on 
urination in service were manifestations of kidney disease 
since that is a diagnosis requiring medical knowledge.  In 
October 2003, a radiologist evaluated the results of a 
pyelogram and noted no kidney masses or functional 
abnormalities except the possibility of a distal stone that 
was not on his final list of diagnoses and not confirmed in 
subsequent examinations.  

Based on this record, the Board finds that the medical 
evidence is against the claim for service connection for a 
kidney disorder.  In the absence of evidence of a current 
disorder, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As indicated above, the veteran 
was advised of the need to submit medical evidence of a 
current kidney disorder, but did not do so.  Therefore, the 
Board concludes that service connection is not warranted 
because there is no medical diagnosis of kidney disorder.   

Heart Disorder

In a July 2005 RO hearing, the veteran stated that he 
experienced a little chest pain and fluttering of the heart 
in service.  He stated that he was examined by a military 
physician who told him that it was a common symptom and did 
not provide a diagnosis.  The veteran stated that he was told 
to consume salt tablets frequently while working in the 
ship's laundry.  He further stated that he was examined by a 
private physician a few years after service, but the 
physician retired and his records were destroyed.  The 
veteran' spouse commented only on her husband's current 
symptoms.  In letters in June 2005 and in July 2005, the 
veteran's sister noted that the veteran had several medical 
conditions after service but did not mention a heart 
condition.  

In May 1949, the veteran sought VA treatment for left chest 
pain.  The examiner diagnosed "a little pleurisy" and noted 
that no treatment was required.   

In November 1999, a private physician noted that the veteran 
reported experiencing chronic chest pain for the last several 
months.  He noted that a stress study performed the previous 
August showed no ischemia, but that despite medical 
management the veteran experienced aggravated episodes of 
chest heaviness with exertion and after eating.  The symptoms 
were relieved by rest.  An electrocardiogram showed 
incomplete left bundle branch blockage.  The veteran 
underwent cardiac catheterization with the insertion of a 
left circumflex stent.  In December 1999, the veteran 
experienced a three day episode of chills and fever.  
Bacterial and pulmonary infections were ruled out, and the 
veteran had a satisfactory recovery. 

In May 2001, the physician noted that the veteran was again 
experiencing symptoms of chest pain and left arm numbness 
similar to his symptoms in 1999.  
The veteran underwent another cardiac catheterization and 
angiogram.  The physician noted mild nonobstructive coronary 
disease involving the proximal obtuse marginal branch (50 
percent proximal disease) and a hyperdynamic left ventricle.  
The physician prescribed medication and periodic check-ups.  
A May 2004 chest X-ray showed no acute cardiopulmonary 
disease.  

In his July 2005 hearing, the veteran and his spouse stated 
that he experienced chest pain with exertion such as mowing 
the lawn.  The pains resolved with rest, and he now avoids 
strenuous outdoor activity.   

The Board concludes that the veteran has mild nonobstructive 
coronary artery disease.  However, service connection is not 
warranted because the condition first manifested not earlier 
than 1999, over 40 years after service.  The veteran stated 
that no diagnosis or treatment was provided for his symptoms 
in service.  Furthermore, there is no record of treatment for 
any heart related symptoms for many years, and the physician 
in 1999 noted that the symptoms had been present for only 
several months.  The physician did not note an earlier 
history of heart related symptoms or diagnosed conditions.  
As such, the Board finds that the medical evidence is against 
the claim.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's heart disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current disorder is related 
to service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a heart disorder is not 
established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
service.


ORDER

Service connection for bladder cancer is denied. 

Service connection for a kidney disorder is denied. 

Service connection for a heart disorder is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


